DETAILED ACTION
This is in response to communication filed on 1/20/2022.
Status of Claims
Claims 1 – 19 are pending, of which claims 1 and 10 are in independent form.

Specification
In light of applicant’s amendments to the title, the examiner withdraws the previous objection to the title.	

Claim Rejections - 35 USC § 112
In light of applicant’s amendments to the claims, the examiner withdraws the previous rejection to the claims under 35 USC 112.

Claim Objections
In light of applicant’s amendments to the claims, the examiner withdraws the previous objection to the claims.

Double Patenting
In light of applicant’s amendments to the claims, the examiner withdraws the previous double patenting rejection to the claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this application is the inclusion of the specific details of obtaining and storing an initial offline model including network weights and instructions of respective compute nodes in a network, obtaining a plurality of hardware attributes of a computer system, comparing attributes of the model with attributes of system hardware, converting the model when the attributes are not a match, the converting according to a preset model conversion rule, the converting including obtaining parameters of using each of one or more model conversion rules to make the conversion, wherein the parameters include one or more of conversion speed, power consumption, memory occupancy rate, and disk I/O occupancy rate, and implementing an artificial intelligence application using the target offline model, as are now included in all of the independent claims, in combination with the other elements recited, which is not found in the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application 20210042621 teaches converting a network model to a platform, including using network weights.
U.S. Patent Application 20200380357 teaches conversion of a neural network model with weights.
U.S. Patent Application 20210097391 and WIPO Publication WO 2019200548 A1 teaches converting a network model between platforms, including using network weights.
U.S. Patent Application 20210117859 and Chinese Patent Application CN 112685069 A teaches model conversion, including using network weights.
Chinese Patent Application CN 112016668 A teaches converting layers of a neural network model to meet hardware requirements of target platform.
WIPO Publication WO 2019216938 A1 teaches converting a model between platforms, including using network weights.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184